[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After hearing the court finds that there is a unique sharing arrangement of the physical residence of the minor child. However, because the plaintiff husband has employment as a fireman in the Federal Complex in Groton his hours and work periods are set up in increments of 24 hour periods.
Accordingly, the mother has the minor child 64 hours of non-school time and the father at his own request has 56 hours. In light of the sharing arrangement the court finds that the matter is appropriate for a deviation from the income guidelines CT Page 11705 predicated on the parties earnings.
Since the guidelines contemplate visitation schedules where the non-custodial parent provides meals, entertainment, etc., the court finds that the 6 meals ordinarily that the custodial parent would otherwise prepare all in fact provided by the father non-custodial parent and accordingly plaintiff father is ordered to pay $119.80 as child support per week to the defendant wife
The other motions the parties have reached an agreement thereto, the courts adopts this agreement as order of the court.
Kocay, J.